Citation Nr: 1414853	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-00 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an advanced payment of Chapter 33 educational assistance benefits in the amount of $3,000, to include the issue of the validity of the debt.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The appellant served on active duty from October 1998 to May 2004, including service as a cadet at the United States Military Academy (USMA) from June 2000 to May 2004.  See 38 U.S.C.A. § 101(21)(D) (West 2002); 38 C.F.R. § 3.6(b)(4) (2012) (providing that active duty includes service as a cadet at the USMA).  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's request for a waiver of the debt at issue on the basis that his request was not timely filed.  

In March 2012, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  

In addition to the appellant's paper file, the Board has also reviewed his Virtual VA and VBMS electronic files.  

The Board notes that, in addition to requesting a waiver, the appellant has also repeatedly challenged the validity of the debt at issue.  See e.g. July 2011 Statement in Support of Claim.  Thus, the Board has recharacterized the issue on appeal to ensure that all aspects of the claim are adequately considered.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).  In that regard, the Board observes that that the issue of the validity of the debt was considered by the RO in the October 2011 Statement of the Case.  In any event, in light of the favorable decision below, it is clear that no prejudice has resulted from the Board's actions in this regard.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

The $3,000 overpayment at issue was created solely due to VA administrative error.


CONCLUSION OF LAW

The overpayment of Chapter 33 educational assistance benefits in the amount of $3,000, is an invalid indebtedness.  38 U.S.C.A. §§ 5112(b)(10), 5113 (West 2002); 38 C.F.R. §§ 1.911, 21.9635(r) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment); see also Reyes v. Nicholson, 21 Vet. App. 370 (2007).  Rather, the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his or her right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (West 2002).

In addition, VA regulations provide that, when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt and the collection methods to be employed.  38 C.F.R. § 1.911 (2013).  The individual must also be notified of his rights and remedies, specifically, that he may informally dispute the debt, or the amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).

As set forth in more detail below, the record reflects that VA fully complied with these notice requirements and the appellant has not argued otherwise.  In any event, in light of the favorable decision below, any deficiency in VA's notice actions is harmless error.


Background

The available record on appeal shows that, in a June 2009 letter, VA notified the appellant that his application for VA educational benefits had been approved.  Specifically, he was advised that he had been awarded educational assistance benefits under Chapter 33, Title 38, United States Code (also known as the Post-9/11 GI Bill) at the 90 percent rate.  

In July 2009, the appellant initiated an appeal of the RO's determination, arguing that he was entitled to Chapter 33 educational benefits at the 100 percent rate.  

While the appellant's appeal was pending, on September 25, 2009, VA announced in a press release that it had "authorized checks for up to $3,000 to be given to students who have applied for educational benefits and who have not yet received their government payment."  The advanced payment was to be be deducted from future education payments.  

In October 2009, the appellant applied for the advanced payment referenced above.  A payment in the amount of $3,000 was issued to him later that month.  

Thereafter, in a March 2010 letter, VA notified the appellant that, upon further review, his claim for educational benefits had been denied because his military service at West Point was not considered active duty for purposes of eligibility for VA educational benefits.  See 38 U.S.C.A. §§ 3002(6), 3301(1) (West 2002); 38 C.F.R. § 21.9505(2) (2013) (providing that qualifying active duty service for purposes of Chapter 33 eligibility does not include any period during which the individual served as a cadet or midshipmen at one of the service academies).  

In March 2010, the appellant disagreed with the RO's determination, arguing that his service at West Point should be considered active duty for purposes of entitlement to Chapter 33 educational benefits.  

On June 4, 2010, VA's Debt Management Center notified the appellant that VA had established a debt for the advance payment of $3,000, which was subject to repayment.  He was duly advised of his right to dispute the debt and his right to request a waiver.  An enclosed Notice of Rights and Obligations notified the appellant that, if he wished to request a waiver of the debt, he was required to do so within 180 days.  

The appellant did not thereafter dispute the debt or request a waiver within 180 days, and he has not contended otherwise.  

In June 2010, the RO also issued a Statement of the Case addressing the underlying issue of entitlement to Chapter 33 educational benefits.  The RO enclosed a VA Form 9, Appeal to the Board, and clearly advised the appellant that, if he wished to complete his appeal, he needed to return the VA Form 9 within 90 days, or within the remainder of the one-year period from the date of the letter notifying him of the action he had appealed.  The appellant was advised that, if he did not return the form within this period, his case would be closed.  

The appellant did not thereafter perfect a timely appeal with the issue of his entitlement to Chapter 33 educational benefits, and he does not contend otherwise.  As the Board explained to the appellant at the March 2012 videoconference hearing, the issue of his entitlement to continued Chapter 33 educational benefits is therefore not before the Board in this appeal.  

In July 2011, following both the expiration of the appeal period and the period for requesting a waiver, the appellant submitted a statement "in reference to the overpayment the VA educational system states I have."  He explained that he had received a payment of $3,000, in response to an order from the Secretary of VA.  He indicated that he was now being told that he was not entitled to this benefit and that he believed it was an administrative error on the part of VA.  He indicated that "should the VA disagree with the fact of this administrative error, I wish for this to serve as my Notice of Disagreement with this issue and ask all collection activity cease until my appellate rights have been adhered to."  Later that month, the appellant submitted a completed VA Form 9 on which he argued that his educational benefits should be restored.

In an August 2011 letter, the RO advised the appellant that his July 2011 VA Form 9 could not be considered a timely appeal with respect to the denial of his Chapter 33 educational benefits.  He was advised of his right to appeal the decision regarding the timeliness of his appeal, but he did not do so and has not contended otherwise.  Under these circumstances, the issue of the timeliness of the appellant's appeal is not before the Board.  

In August 2011, treating the appellant's July 2011 statement as a request for a waiver, the RO notified the appellant that his request had been denied as untimely.  He was advised that he had been notified of the debt on June 4, 2010, and his request for a waiver had not been received within 180 days thereafter. 

In September 2011, the appellant disagreed with the decision, arguing that a waiver of his educational debt was warranted.  Following the issuance of a Statement of the Case, the appellant perfected a timely appeal.  

At his March 2012 Board videoconference hearing, the appellant testified that he had been awarded Chapter 33 educational benefits at the 90 percent rate, but had appealed the decision.  While his appeal was pending, he enrolled in school and applied for the $3,000 advanced payment, believing he was eligible for Chapter 33 benefits, at least at the 90 percent rate.  He indicated that it was not until May 2010 that he learned he was not eligible for any educational benefits.  The appellant testified that, if he had he known that he was not going to be eligible, he would not have accepted the $3,000, and enrolled in school.  




Law and Analysis

The legal provisions pertaining to the collection of debts owed by reason of participation in a VA benefits program are contained in 38 C.F.R. § 1.911 (2013), and provide as follows:

(b) Written demands.  When VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt.  VA shall notify the debtor of his or her rights and remedies and the consequences of failure to cooperate with collection efforts...  

(c) Rights and remedies.  Subject to limitations referred to in this paragraph, the debtor has the right to informally dispute the existence or amount of the debt, to request waiver of collection of the debt, to a hearing on the waiver request, and to appeal the Department of Veterans Affairs decision underlying the debt.  These rights can be exercised separately or simultaneously...

(1) Informal dispute.  This means that the debtor writes to [VA] and questions whether he or she owes the debt or whether the amount is accurate.  [VA] will, as expeditiously as possible, review the accuracy of the debt determination.  If the resolution is adverse to the debtor, he or she may also request waiver of collection as indicated in paragraphs (c)(2) and (3) of this section. 

(2) Request for waiver; hearing on request.  The debtor has the right to request waiver of collection, in accordance with § 1.963 or § 1.964, and the right to a hearing on the request.  Requests for waivers must be filed in writing.  A waiver request must be filed within the time limit set forth in 38 U.S.C. § 5302.  If waiver is granted, in whole or in part, the debtor has a right to refund of amounts already collected up to the amount waived. 

(3) Appeal.  In accordance with parts 19 and 20 of this title, the debtor may appeal the decision underlying the debt. 

Under 38 U.S.C.A. § 5302 (West 2002), a request for waiver of an indebtedness under this section shall only be considered if made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983.  The 180-day period may be extended if the debtor substantiates that there was a delay in his or her receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b) (2013).  

As discussed in detail above, the debt at issue in this case was created when VA issued an advanced payment of Chapter 33 educational assistance benefits in the amount of $3,000 to the appellant and then subsequently determined in May 2010 that he had had no legal entitlement to such benefits.  

The record shows that, on June 4, 2010, VA notified the appellant that VA had established a debt for the advance payment of $3,000, which was subject to repayment.  He was advised of his right to dispute the debt and his right to request a waiver.  An enclosed Notice of Rights and Obligations notified the appellant that, if he wished to request a waiver of the debt, he was required to do so within 180 days.  

The appellant did not thereafter dispute the debt or request a waiver within 180 days, and he has not contended otherwise.  In the August 2011 decision on appeal, the Committee denied the appellant's request for a waiver of recovery of the debt at issue here, finding that his request was not timely received.  

The Board finds no basis for disputing the Committee's decision in this regard.  Again, despite receiving notification of the debt in June 2010 and the procedures for requesting a waiver, the record discloses that the appellant's waiver request was not received by VA until July 2011, well over 180 days following notification.  The Board further notes that the record contains no indication, nor does the appellant contend, that he did not receive the debt notifications or that there was a delay in his receipt of the debt notifications.  Under these circumstances, the Board has no authority to disregard the legal limitations pertaining to timeliness standards for waiver requests under 38 C.F.R. § 1.963(b)(2).  

Nevertheless, the Board observes that, although the applicable statute and regulation contain clear and specific time limitations for requesting a waiver, there appear to be no such limitations for challenging the validity of a debt under 38 C.F.R. § 1.963(b)(1).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that VA regulations establish a mechanism which permits an alleged debtor "to informally dispute the existence or amount of the debt" and "to request waiver of the collection of the debt," and that those rights "can be exercised separately or simultaneously."  Schaper v. Derwinski, 1 Vet. App. 430, 433-434 (1991).  The Court further held that, "[i]f the alleged debtor elects to informally dispute the existence of the debt, he or she need only write to the VA, which will 'as expeditiously as possible, review the accuracy of the debt determination.'"  Id. At 434.  

Finding no legal limitations pertaining to timeliness standards for challenges to the validity of the debt under under 38 C.F.R. § 1.963(b)(1), the Board will proceed with consideration of that issue on the merits.  

In order for the Board to determine that the debt at issue in this case was not properly created, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  

Sole administrative error means that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his failure to act must have contributed to payment of the erroneous award.  38 U.S.C.A. §§ 5112(b)(10), 5113 (West 2002); 38 C.F.R. § 21.9635(r) (2013).  The Court has noted that "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Again, the debt at issue in this case was created when VA issued an advanced payment of Chapter 33 educational assistance benefits in the amount of $3,000 to the appellant and then subsequently determined that he had no legal entitlement to such benefits.  

In that regard, the Board notes that although the appellant's post-9/11 military service as a cadet at the United States Military Academy is considered "active duty" for most legal purposes, see 38 U.S.C.A. § 101(21)(D) (West 2002) and 38 C.F.R. § 3.6(b)(4) (2013), the legal criteria delineating entitlement to Chapter 33 educational assistance benefits specifically exclude such service for purpose of entitlement to those benefits.  See 38 U.S.C.A. §§ 3002(6), 3301(1) (West 2002); 38 C.F.R. § 21.9505(2) (2013) (providing that qualifying active duty service for purposes of Chapter 33 eligibility does not include any period during which the individual served as a cadet or midshipmen at one of the service academies).  

Although the appellant is not legally entitled to Chapter 33 benefits based on his military service, in September 2009, VA nonetheless issued him an advanced payment of Chapter 33 educational assistance benefits in the amount of $3,000.  The record contains no indication that the appellant knew or should have been aware that the award was erroneous.  Further, the record contains no indication that the appellant's actions or his failure to act contributed to payment of the erroneous award.  Rather, the appellant has clearly and accurately reported his military service.  38 U.S.C.A. §§ 5112(b)(10), 5113 (West 2002); 38 C.F.R. § 21.9635(r) (2013).  Thus, the Board finds that the overpayment at issue in this case was based solely on VA's administrative error and the reduction of that award therefore cannot be made retroactive to form an overpayment debt owed to VA.  38 U.S.C. 5113 (West 2002); 38 C.F.R. § 21.9635(r) (2013) (providing that when an administrative error VA is the sole cause of an erroneous award of Chapter 33 educational benefits, the award will be reduced or terminated effective the date of last payment).

In conclusion, the Board finds that the erroneous award of an advanced payment of educational assistance benefits in the amount of $3,000, was solely the result of VA administrative error, and in effect, void ab initio.  Thus, the $3,000 debt is invalid and may not be assessed against the appellant.  The issue of the appellant's entitlement to waiver of that debt has been rendered moot and requires no further discussion or action by the Board.


ORDER

The $3,000 indebtedness caused by the erroneous advanced payment of Chapter 33 educational assistance benefits in the amount of $3,000 is invalid.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


